Patents; Government employee; indention related to official functions of employee. — Plaintiff, a Government employee assigned to research and development activities at the Army’s Picatinny Arsenal, seeks to recover compensation for the alleged manufacture or use by or for the United States of the invention relating to a combustible cartridge case composition and to a method for making the composition disclosed and claimed in U.S. patent No. 3,550,532. This case came before the court on defendant’s motion for summary *1102judgment. Upon consideration thereof, without oral argument, the court concludes that plaintiff is not entitled to recover based upon the provisions of 28 U.S.C. § 1498(a), fourth paragraph, and the decision of this court in Myers v. United States, 147 Ct. Cl. 485, 177 F. Supp. 952 (1959), and, further, that plaintiff has raised no triable issue of relevant fact. On June 29, 1978, by order, the court granted defendant’s motion and dismissed the petition. Plaintiff’s motion for alteration or amendment of judgment was denied January 23, 1974.